Per Curiam.
The justice had power, on examination of a charge oísuspicion of felony, or of having stolen goods, to dismiss the plaintiff below, if he was satisfied that there was no ground for the suspicion. The acquittal was lawful, and there was a sufficient ground for a suit for a malicious prosecution. The judgment below must he affirmed.(a)
Judgment affirmed.

 A.n action for a malicious prosecution will not lie unless the want of probable cause is substantially proved. Proof of malice alone will not sustain the action. Prom the want of probable cause, malice may be implied, but the want of probable cause cannot be implied from the most express malice. Murray v. Long, 1 Wend. 140.